DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards an electronic device and method for controlling an electronic device. The closet prior art is directed toward Ryu et al., (U.S. Pub. No. 2010/0066810 A1), Gennetten et al. (U.S. Pub. No. 2007/0172151 A1) and Linder et al., (U.S. Pub. No. 2009/0021576 A1). Ryu is directed towards a method of controlling a mobile terminal, and which includes displaying a panoramic guide including a lattice having at least two rows on a preview screen when a panorama photographing operation using a camera on the terminal is performed, sensing a motion of the terminal, and displaying a position guide indicating a photographing position of the terminal when performing the panorama photographing operation. Gennetten is directed towards method and apparatus for guiding a camera user to take an appropriate set of component photographs to be stitched into a stitched panoramic photograph of a scene. Linder is related towards assembling a panoramic image from a plurality of frames in a camera. However, when the teachings of Ryu, Gennetten and Linder, when considered singularly or in combination fails to explicitly disclose or render obvious the electronic device and method for controlling an electronic device as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486